United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Deerfield Beach, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-412
Issued: November 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal of a November 12, 2009 decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration as
untimely and failing to establish clear evidence of error. Because more than one year elapsed
from the last merit decision dated September 23, 2008 to the filing of this appeal, the Board lacks
jurisdiction over the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely and failing to establish clear evidence of error.
FACTUAL HISTORY
On May 27, 2000 appellant, then a 67-year-old enumerator, was injured in a motor
vehicle accident while in the performance of duty. She stopped work on May 27, 2000 and did
not return. The Office accepted appellant’s claim for lumbar and cervical sprain. It paid her
wage-loss compensation. The reports from Dr. Peter Merkle, a Board-certified orthopedic
surgeon, dated June 2 and 12, 2000, found cervical and lumbar strain superimposed on cervical

and lumbar degenerative arthritis as well as symptoms consistent with right cervical
radiculopathy. On November 17, 2000 Dr. Merkle advised that appellant could work modified
duty.
Appellant submitted reports dated May 27, 2000 to October 29, 2001, from Dr. Arnold
Lang, a Board-certified neurosurgeon, who diagnosed cervical strain, lumbar strain, stenosis at
L5-S1 and lumbar spondylolisthesis. Dr. Lang also recommended light duty and commented
that epidural steroids administered by another doctor would not address appellant’s physiologic
problem.
On December 2, 2002 the Office referred appellant to Dr. Lawrence Blumberg, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a January 14, 2003 report,
Dr. Blumberg diagnosed preexisting musculoligamentous-type sprain/strain of the cervical and
lumbosacral spine, degenerative disease of the cervical spine and preexisting lumbosacral
spondylolisthesis. He advised that appellant’s complaints were due to preexisting cervical
osteoarthritis and that her accepted cervical and lumbar sprains had resolved. Dr. Blumberg
recommended no work restrictions and no further treatment.
On July 31, 2006 the Office referred appellant to Dr. David Lotman, a Board-certified
orthopedic surgeon, for a second opinion to determine the extent of remaining injury-related
disability. In an August 30, 2006 report, Dr. Lotman diagnosed resolved cervical strain, resolved
lumbosacral strain, probable cervical and lumbar spondylosis, bilateral ulnar neuritis and
possible right carpal tunnel syndrome. He found that appellant’s accepted conditions had
resolved and that she was currently symptomatic from the natural progression of underlying
cervical and lumbar spondylosis. Dr. Lotman advised that appellant could not return to work as
her position required walking, standing and climbing, but that her inability to work was not
causally related to her cervical and lumbosacral strains. Appellant could work light duty and that
there were no residuals of the work injury. In a work capacity evaluation form of the same date,
Dr. Lotman advised that appellant could work eight hours a day with restrictions.
On December 4, 2007 the Office referred appellant, with a statement of accepted facts, to
a physician designated as an impartial medical examiner (IME) to resolve a conflict in medical
opinion between Dr. Lotman, who found that the injury-related condition had resolved, and
Dr. Lang, who found causally related work restrictions. In an August 11, 2008 memoranda, it
noted that appellant attended the impartial evaluation on January 2, 2008, but that the IME did
not submit a report. An Office memoranda of the same date noted that, upon review of the
record, an impartial evaluation was unnecessary as appellant had not been seen by Dr. Lang
since October 29, 2001 and that both second opinion physicians found that her work-related
conditions had resolved without residuals.
In an August 13, 2008 decision, the Office proposed to terminate compensation benefits
finding that the weight of the medical evidence rested with Dr. Lotman’s report, which found
that appellant did not have any continued residuals or disability due to the accepted work injury.
In an undated statement, appellant disagreed with the proposed termination of benefits.
On September 9, 2008 she indicated that she had submitted all prior documents to her doctor and
made herself available for examination. Appellant requested 60 days for her doctor to examine
the documents and provide an opinion.
2

In a September 23, 2008 decision, the Office terminated appellant’s compensation
benefits effective September 28, 2008.
On October 18, 2008 appellant requested reconsideration. She contended that the
problems caused by the work injury still existed and that another doctor’s opinion would verify
this.
In a November 7, 2008 decision, the Office denied appellant’s reconsideration request
without a merit review finding that she did not raise any new arguments or submit any new
relevant evidence.
In a May 7, 2009 statement, appellant requested a copy of her case file. She noted plans
to have additional x-rays of her back as her disability was caused by more than a sprain.
Appellant was unable to walk or sit and was informed that the disc causing her problems had
worsened. She noted that a letter dated March 10, 2008 from the Office informed her that it was
waiting to receive a final report from the impartial specialist. Appellant noted contacting the
physician who reported that the Office was obtaining another doctor’s report. She asserted that
the Office stopped her disability payments before obtaining further medical opinion.
In a September 3, 2009 statement, appellant reported that she was informed by the IME
that the Office had cancelled its request for his report. She asserted that she was entitled to
compensation as she was in constant pain and could not return to work. On September 27, 2009
appellant noted that the impartial specialist had advised her that the Office told him not to submit
any report. She requested that the Office explain the basis for discontinuing her disability
payments.1 In an October 17, 2009 statement, appellant indicated that, as the IME was the
Office’s physician, it should call him to have the necessary report submitted. She asserted that
she was wrongfully placed in the middle of a dispute between the Office and the impartial
specialist.
In an October 22, 2009 letter, appellant requested reconsideration. She asserted that
unsuccessful attempts to obtain a report from the impartial specialist made the Office’s decision
to terminate her compensation benefits invalid. Appellant also asserted that there was no
medical evidence to make this decision. She noted that she had continued back pain and had
undergone different x- rays of the back and changed physicians.
In a November 12, 2009 decision, the Office denied appellant’s reconsideration request.
It found that her request for reconsideration of the Office’s September 23, 2008 decision was
untimely filed and did not establish clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.2 It
1

In an October 15, 2009 letter, the Office informed appellant that it made several unsuccessful attempts to obtain
a report from the IME. It explained that its September 23, 2008 decision terminating her compensation benefits
were based on the medical evidence of record that established that her injury-related disability had ceased. The
Office noted that appellant was provided with appeal rights.
2

5 U.S.C. § 8128(a).

3

will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.3 In implementing the one-year time limitation,
the Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision. However, a right to
reconsideration within one year accompanies any subsequent merit decision on the issues.4
When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that the Office’s final merit decision
was in error.5 Its procedures state that the Office will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review shows clear evidence of error on the part of the Office.6 In this regard, the
Office will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record,
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of the Office’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office, such that the Office abused its discretion in denying merit
review in the face of such evidence.8
ANALYSIS
The Board finds that appellant filed an untimely request for reconsideration of the
Office’s September 23, 2008 decision terminating her compensation benefits. A right to
reconsideration within one year accompanies any subsequent merit decision on the issues. This
includes any hearing or review of the written record decision, any denial of modification
following reconsideration, any merit decision by the Board, and any merit decision following

3

20 C.F.R. § 10.607; see also D.K., 59 ECAB 141 (2007).

4

Veletta C. Coleman, 48 ECAB 367 (1997).

5

A.F., 59 ECAB 714 (2008).

6

E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009).

7

D.G., 59 ECAB 455 (2008).

8

Id.

4

action by the Board, but does not include pre-recoupment hearing decisions.9 Appellant had one
year from the September 23, 2008 Office decision to submit a timely request for reconsideration.
As her October 22, 2009 reconsideration request letter was made more than one year after the
September 23, 2008 merit decision, the request was untimely.
When an application for review is untimely, the Office undertakes a limited review to
determine whether the application presents clear evidence that the Office’s final merit decision
was in error.10 The Board finds that appellant did not submit any evidence with her
reconsideration request that raises a substantial question concerning the correctness of the
Office’s September 23, 2008 decision or to establish clear evidence of error. Appellant
submitted several statements questioning the Office’s decision to terminate her compensation
benefits, asserting that it should have obtained a report from an impartial specialist before
making its decision. The Office’s decision terminating benefits was based on the medical
evidence of record. The evidence does not establish a clear procedural error or shift the weight
of the evidence in favor of the claimant to raise a fundamental question as to the correctness of
the Office’s decision.11 The Office determined that there was no conflict of medical opinion.
The term “clear evidence of error” is intended to represent a difficult standard. The Board has
held that evidence such as a detailed, well-rationalized medical report which, if submitted prior
to the Office’s denial, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.12 To the extent that appellant asserted that an
impartial report would establish continued disability and entitle her to continued compensation
benefits, this premise is insufficient to establish clear evidence of error. It is not enough to
simply show a contrary result could have been construed.13
Appellant’s statements addressed her continued back problems and her inability to work.
These broad and general statements do not specifically address the pertinent issue, which is
medical in nature, regarding whether appellant had any continued disability or residuals as a
result of her accepted injury. Appellant’s arguments are not supported by any additional
evidence submitted to the record. Therefore, her statements do not raise a substantial question as
to the correctness of the Office’s September 23, 2008 decision.
On appeal, appellant asserts that she should not be blamed for the Office’s failure to
obtain a report from an impartial specialist. The record does not support that the Office faulted
appellant for the procedural development of the claim. Appellant inquired as to the
documentation the Office used to support that she no longer had any continued disability or
residuals of her accepted injury. As noted, the Office’s September 23, 2008 merit decision was
based on the evidence of record, including the opinion of Dr. Lotman who found that appellant’s
work-related injury had resolved. Appellant asserts that a report from her treating physician,
9

Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3.b(1) (January 2004).
10

See supra note 5.

11

See Leon D. Faidley, Jr., supra note 9; see also Leona N. Travis, 43 ECAB 227 (1991) (the claimant must
present evidence which on its face shows that the Office made an error).
12

E.R., supra note 6.

13

See Leona N. Travis, supra note 11.

5

submitted with her appeal request, demonstrates that she continues to suffer from lower back
pain. However, the Board may only review evidence that was in the record at the time the Office
issued its final decision.14
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
untimely and failing to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 12, 2009 is affirmed.
Issued: November 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

20 C.F.R. § 501.2(c).

6

